                                                                                 DISTRICT OF OREGON
                                                                                      FILED
                                                                                     August 21, 2020
                                                                              Clerk, U.S. Bankruptcy Court



  Below is an opinion of the court.




                                                              _______________________________________
                                                                         DAVID W. HERCHER
                                                                        U.S. Bankruptcy Judge




                           UNITED STATES BANKRUPTCY COURT

                               FOR THE DISTRICT OF OREGON

In re                                                 Case No. 20-30871-dwh7

Brandie Lyn Ashe,                                     MEMORANDUM DECISION RE
                                                      MOTION FOR ORDER TO SHOW
                     Debtor.                          CAUSE

                                                      NOT FOR PUBLICATION

        On April 22, 2020, I issued an Order to Show Cause [13], requiring debtor, Brandie Lyn

Ashe, to appear and show cause why the court should not prohibit her for filing another

bankruptcy case for one year, for the reasons set forth in the OSC.

        I held hearings on the OSC on May 26 and June 23, 2020. Ashe did not appear at either

hearing. The letter that she sent to the trustee [21] did not address the OSC’s reasons for a

proposed refiling bar. I nonetheless exercise my discretion to shorten the period of the refiling

bar to six months.




Page 1 – MEMORANDUM DECISION RE MOTION FOR ORDER TO SHOW CAUSE

                        Case 20-30871-dwh7        Doc 31     Filed 08/21/20
       For these reasons, I will enter an order prohibiting Ashe from filing another bankruptcy

petition before October 23, 2020, one day after six months after this case was dismissed.

                                              ###

cc:    Brandie Lyn Ashe




Page 2 – MEMORANDUM DECISION RE MOTION FOR ORDER TO SHOW CAUSE

                      Case 20-30871-dwh7         Doc 31    Filed 08/21/20
